Case 6:20-cv-00336-JDK-KNM Document 42 Filed 03/25/21 Page 1 of 3 PageID #: 171




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
LOUIS RAY GREEN, #720276,                  §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Case No. 6:20-cv-336-JDK-KNM
                                           §
LORIE DAVIS, et al.,                       §
                                           §
      Defendants.                          §
                                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Louis Ray Green, proceeding pro se, brings this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636.

       On January 26, 2021, Judge Mitchell issued a Report and Recommendation

 recommending that the Court dismiss the case without prejudice for want of

 prosecution and failure to obey a Court order. Docket No. 30. After granting Plaintiff

 several extensions of time to file an amended complaint, the Court ordered Plaintiff

 to file an amended complaint within thirty days of receiving the Court’s November

 19, 2020 Order, with no further extensions of time to be considered. Docket No. 28.

 Plaintiff received that Order on November 30, 2020. Docket No. 29. Plaintiff failed

 to file by the December 30, 2020 deadline, leading to Judge Mitchell’s

 recommendation of dismissal.




                                           1
Case 6:20-cv-00336-JDK-KNM Document 42 Filed 03/25/21 Page 2 of 3 PageID #: 172




       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Here, Plaintiff timely objected to the Report. Docket No. 31. In his objections,

 Plaintiff asserted that he presented his amended complaint to the Coffield Unit

 mailroom on or before December 4, 2020. Id. Plaintiff also stated that his amended

 complaint—which the Court still has not received—pertains to his religious claim. In

 his objections, Plaintiff included an unsworn affidavit, punishable under penalty of

 perjury, declaring that he submitted his amended complaint to the Coffield Unit

 mailroom before December 4, 2020. Id. at 2.

       In light of Plaintiff’s 28 U.S.C. § 1746 unsworn declaration, Judge Mitchell

 asked the Office of the Attorney General to provide the Coffield Unit’s outgoing legal

 mailroom logs from November 30, 2020 to December 5, 2020. Docket No. 32. Judge

 Mitchell also requested an affidavit from the Coffield Unit mailroom supervisor

 explaining how long it takes mailroom personnel to log letters delivered to the

 mailroom by inmates. Id.

       The Office of the Attorney General provided the Coffield Unit mailroom logs,

 which reflect mail that was received in the mailroom from inmates from




                                           2
Case 6:20-cv-00336-JDK-KNM Document 42 Filed 03/25/21 Page 3 of 3 PageID #: 173




 November 30, 2020 to December 7, 2020. Docket No. 40 at 4–21. However, the logs

 do not show any mail received from Plaintiff. Further, according to the affidavit of J.

 Alexander, Administrative Assistant IV, Mailroom, mailroom staff have two days to

 process, log, and deliver all legal mail. Docket No. 40 at 2. The Court reasonably

 concludes that Plaintiff did not submit an amended complaint by December 4, 2020.

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 30) as

 the opinion of the District Court. Plaintiff’s claims are DISMISSED WITHOUT

 PREJUDICE for want of prosecution and failure to obey a Court order.

          So ORDERED and SIGNED this 25th day of March, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
